Paterson, J.
The court below granted a motion for nonsuit, and judgment followed for the defendant. The plaintiff took no exception to the ruling. It is claimed that no exception was necessary, but it has been several times decided that an error in granting a nonsuit is an error in law, and must be excepted to. It is unnecessary, therefore, for us to consider the argument of counsel for appellant in support of his contention that the order granting a nonsuit is an order “ finally determining the *212rights of the parties,” and “deemed to have been excepted to,” under section 647 of the Code of Civil Procedure.
Judgment affirmed.
Works, J., and Fox, J., concurred.